 

IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE

WOODBRIDGE GROUP OF COMPANIES,
CASE NO.: 17-12560-BLS

 

LLC.,, et. al.
Remaining Debtors.

CHAPTER 11
MICHAEL GOLDBERG, in his capacity as SUGGESTION OF BANKRUPTCY
Liquidating Trustee of the WOODBRIDGE CHAPTER 13
LIQUIDATION TRUST.
Plaintiff,

VS.

ROCHELLE BERMAN, IN HER CAPAICTY
AS TRUSTEE OF THE ROCHELLE
BERMAN TRUST, ROCHELLE BERMAN

Defendants.

G3 iis

/

CMG NY 22 RYE cue

 

ROCHELLE BERMAN by and through his/her/their undersigned counsel, pursuant to 11 U.S.C.
§ 101 et seq., hereby files this Suggestion of Bankruptcy, and aver(s) ROCHELLE BERMAN
filed a voluntary bankruptcy petition (the “Petition”), Chapter 13 on 01/16/2020 in the United
States Bankruptcy Court for the Southern District of Florida. Bankruptcy Case No. 20-10552-

LMI.

1. The filing of the Petition may operate as an automatic stay of the commencement or
continuation of these proceedings pursuant to 11 U.S.C. § 362.

2. This Suggestion of Bankruptcy does not constitute a Notice of Appearance.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this
16" day of January 2020 via U.S. Mail to Pachulski Stang Ziehl & Jones, LLP, 919 North Market

Street, 17" Floor, POB 8705, Wilmington, DE 19899-8705.

 
 

KINGCADE & GARCIA, P.A,

Counsel for the Debtor

1370 Coral Way * Miami, Florida 33145-2960
Telephone: 305-285-910¢ acsimile: 305-285-

9542 eee f
a ~ eee

X Timothy S. Kingcade, Esq., FBN 082309

og Wendy Garcia, Esq., Of Counsel, FBN 0865478
a Jessica L. McMaken, Esq., FBN 580163

a Kristina Gonzalez, Esq., FBN 091115

    
